Title: From Thomas Jefferson to John Wickham, 15 June 1798
From: Jefferson, Thomas
To: Wickham, John


          
            Dear Sir
            Philadelphia June 15. 1798.
          
          In a former letter I informed you of the circumstances which would postpone my annual paiment somewhat later than the day fixed for it, and I recieved your answer that you had communicated my letter to mr Waller. I have lately sold my tobacco to mr Hooper of Richmond and now inclose you an order on him for one thousand dollars payable Octob. 1st. the term of credit allowed him. as you will be on the spot and I shall be here probably at the time, I have thought it best to put the matter at once into your hands: for though I have not heard from mr Waller, I presume that what is done with you will meet his approbation. I am with great esteem Dr. Sir
          Your most obedt. servt.
          
            Th: Jefferson
          
        